Citation Nr: 0617586	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to an initial rating in excess of 0 percent 
from April 6, 2001, to January 24, 2005, and in excess of 10 
percent on and after January 25, 2005, for degenerative disc 
disease at the C5-6 disc space.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989 and from April 1991 to April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office in Salt Lake City, Utah, granting service connection 
for degenerative disc disease at the C5-6 disc space and 
assigning an initial evaluation of 0 percent therefor, 
effective from April 6, 2001.  In addition, the veteran's 
claims for service connection for carpal tunnel syndrome of 
the right wrist, right and left hip disorders, and right and 
left knee disorders were denied at that time.  Following the 
veteran's change of residence and the transmittal of his 
claims folder to the RO in Phoenix, Arizona, rating action 
was undertaken in August 2005 to increase the initial rating 
assigned for disc disease of the cervical spine from 0 
percent to 10 percent, effective from January 25, 2005.  

Pursuant to his request, arrangements were made to afford the 
veteran a hearing before the Board, sitting at the RO, in 
October 2005.  Despite written notice of the date, time, and 
location of such hearing being forwarded to the veteran well 
in advance of the hearing date, he failed to appear.  No 
other request for a hearing remains pending at this time.  

By its rating decision of June 2004, the RO in Anchorage, 
Alaska, denied entitlement of the veteran to service 
connection for a chronic acquired psychiatric disorder and 
for an antisocial and narcissistic personality disorder with 
uncontrollable anger.  



Notice of the denial action and of his appellate rights was 
provided to the veteran in written correspondence, dated in 
June 2004, from the RO, and although the record indicates 
that the veteran initiated a timely appeal of such denial, 
there is no showing that he timely perfected that appeal by 
the submission of a substantive appeal or VA Form 9, Appeal 
to the Board of Veterans Appeals.  The Board does not herein 
reach the question of the timeliness of the veteran's appeal, 
inasmuch as the Board is without jurisdiction based on the 
fact that the RO did not fully develop or certify such matter 
for appellate review at this time.  Such matter is referred 
to the RO for any other action it deems appropriate in this 
regard.  

The issues of the veteran's entitlement to service connection 
for right and left knee and hip disorders are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the veteran's right wrist 
originated in service.  

2.  From April 6, 2001, to January 24, 2005, an arthritic 
process of the veteran's cervical spine is shown to be part 
and parcel of his service-connected cervical spine disorder, 
albeit without any reduction in range of motion but with 
satisfactory evidence of painful motion.  

3.  On and after January 25, 2005, the veteran's service-
connected cervical spine disorder is shown to be manifested 
by limitation of motion, but without a showing of ankylosis, 
a reduction in cervical spine flexion to 30 degrees or less, 
or a combined range of motion of the cervical spine of 170 
degrees; incapacitating episodes lasting at least two weeks 
during the previous twelve months are not otherwise 
demonstrated.  




CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right wrist was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2005).

2.  The criteria for the assignment of an initial rating of 
10 percent, but none greater, for the period from April 6, 
2001, to January 24, 2005, for degenerative disc disease at 
C5-6 with arthritic involvement have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2005).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the period from January 25, 2005, to 
the present, for degenerative disc disease at C5-6 with 
arthritic involvement have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in October 2001 and January 2005 
correspondence, and although such notice does not fully meet 
the elements identified in Dingess/Hartman, it is noted that 
neither the appellant-veteran, nor his representative, 
challenges the sufficiency of the notice provided.  In the 
absence of any objection, and in light of the nature of the 
questions herein presented and the facts of this case, it is 
determined that prejudice would not result to the veteran 
were the Board to enter final decisions as to the claims for 
benefits herein at issue.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  Finally, all pertinent examination and treatment 
records have been obtained and made a part of the veteran's 
claims folder to the extent that such records have been 
adequately identified or are otherwise available.  Multiple 
VA medical examinations have been afforded the veteran during 
the course of the instant appeal and no further VA medical 
evaluation is shown to be warranted under the facts of this 
case.  See 38 C.F.R. § 3.159(c).  In light of the foregoing, 
it is found that VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection:  Carpal Tunnel Syndrome

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Service medical records disclose the onset of the veteran's 
carpal tunnel syndrome of the right wrist in or about March 
1998, with confirmation of the existence of moderate to 
severe right carpal tunnel syndrome occurring by subsequent 
inservice electrodiagnostic studies.  Moreover, service 
medical records denote the existence of chronic disability 
involving carpal tunnel syndrome affecting the right wrist in 
the years following its onset.  The foregoing allay any 
confusion brought about by postservice evidence, including a 
November 2001 diagnosis on a VA medical examination of an 
early carpal tunnel syndrome of the right wrist in a 
quiescent state, suggesting that there was absent current 
disability.  In fact, the VA examiner who offered the 
foregoing opinion set forth in a clarifying addendum of 
November 2002 that, although no discernible finding was 
present on the November 2001 examination, the nature of the 
disability in combination with any repetitive activity would 
result in a recurrence, such that a grant of service 
connection was warranted.  Given that the record, independent 
of the November 2001 evaluation by VA, otherwise identifies 
one or more postservice clinical diagnoses of carpal tunnel 
syndrome of the right wrist, it is reasonable to conclude 
that current disablement is adequately identified.  To that 
end, a grant of entitlement to service connection for such 
disorder is in order.  

Initial Rating:  Degenerative Disc Disease at the C5-6 Disc 
Space

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes (DCs) identify various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Service connection for degenerative disc disease at the C5-6 
disc space was established by RO action in January 2002.  At 
that time, a 0 percent schedular evaluation was assigned 
under DC 5010-5290, effective from April 6, 2001.  By its 
rating decision in August 2005, the rating was increased from 
0 percent to 10 percent under DC 5010-5243, effective from 
January 25, 2005.  

Given the fact that the veteran timely filed a notice of 
disagreement in October 2002 as to the initial rating 
assigned, the holding in Fenderson v. West, 12 Vet.App. 119 
(1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found.  
Hence, there are presented two questions for review, that of 
entitlement to an initial rating in excess of 0 percent prior 
to January 25, 2002, and that of entitlement to an initial 
rating in excess of 10 percent on and after January 25, 2002.  

Notice is taken that the criteria for the evaluation of 
spinal disorders were amended during the course of the 
instant appeal, initially as of September 23, 2002, and then 
on September 26, 2003.  See 68 Fed. Reg. 51454-51456 (2003); 
67 Fed. Reg. 54345 (2002).  On the basis of VAOPGCPREC 07-03, 
69 Fed. Reg. 25179 (2004), and Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), it follows that only the old rating 
criteria apply to the period prior to the date of the change 
in law, and only the new rating criteria apply to the period 
after the date of the change in law.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis on the basis of limitation under the appropriate 
DCs for the specific joint(s) involved.  See 38 C.F.R. 
§ 4.71a, DC 5003.  Where the limitation of motion is 
noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under DC 5290, as in effect prior to September 26, 2003, a 
slight limitation of motion of the cervical spine warranted a 
10 percent rating; with moderate limitation of motion, a 20 
percent evaluation was assignable, and a severe limitation of 
motion warranted a 30 percent evaluation.  

As in effect prior to September 23, 2002, intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293, was evaluated as 
10 percent disabling when mild and as 20 percent disabling 
where it was moderate in degree, with recurring attacks.  A 
40 percent rating was warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating was assignable for an 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under DC 5295 for lumbosacral strain, as in effect prior to 
September 26, 2003, a noncompensable rating was for 
assignment where there were slight subjective symptoms only.  
A 10 percent rating was assignable with characteristic pain 
on motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

On and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under the 
general rating formula for diseases and injuries of the 
spine, as was cited above.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  With incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the previous 12-month period, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 months, a 
60 percent evaluation is assignable.  38 C.F.R. § 4.71a, DC 
5243.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

For the period beginning April 6, 2001, there is shown to be 
an arthritic process of the cervical spine in association 
with the veteran's service-connected disc disease at C5-6 
that cannot be reasonably dissociated therefrom.  The 
existence of cervical spondylosis or arthritis is first 
demonstrated in July 2003, when such was noted to be 
accompanied by painful motion of the veteran's neck.  While a 
VA medical examination in November 2001 showed that there was 
a full range of motion of the cervical spine, such evaluation 
was conducted without the benefit of the veteran's service 
medical records, and the veteran nevertheless noted the 
existence of recurrent neck pain at that time.  The 
foregoing, with resolution of reasonable doubt in the 
veteran's favor, are persuasive that a 10 percent evaluation 
is warranted for disc disease and associated arthritis of the 
cervical spine on the basis of arthritic involvement and 
painful motion under DC 5003 for the period from April 6, 
2001, to January 24, 2005.  

No increase beyond the 10 percent level is indicated prior to 
January 25, 2005, given the absence of a showing of more than 
a slight limitation of motion of the cervical spine, mild 
intervertebral disc disease, or lumbosacral strain manifested 
by more than characteristic pain on motion, or any other 
manifestation of increased disability, such as residuals of a 
vertebral fracture or ankylosis.  38 C.F.R. § 4.71a, DCs 
5285, 5287, 5290, 5293, 5295, as in effect prior to September 
23, 2002, and/or September 26, 2003.  Incapacitating episodes 
of an intervertebral disc syndrome having a duration of two 
or more weeks are not demonstrated on or after September 23, 
2002, nor are the criteria for the assignment of a rating in 
excess of 10 percent met under the general formula for spinal 
disorders during the period prior to or on and after January 
25, 2005.  There likewise is no showing of pain or functional 
loss to a measurable degree, or a showing of extraschedular 
entitlement, based on a marked interference with employment 
or frequent periods of hospitalization, such as would warrant 
the assignment of more than a 10 percent rating at any time 
throughout the periods in question.  

In light of the foregoing, assignment of an initial rating of 
10 percent, but none greater, for the veteran's service-
connected cervical spine disorder is warranted for the period 
from April 6, 2001, to January 24, 2005, and assignment of an 
initial rating therefor in excess of 10 percent from January 
25, 2005, is not in order.  


ORDER

Service connection for carpal tunnel syndrome of the right 
wrist is granted.  

An initial rating of 10 percent, but none greater, for 
degenerative disc disease and associated arthritis of the 
cervical spine is granted for the period from April 6, 2001, 
to January 24, 2005, subject to those provisions governing 
the payment of monetary benefits.  

An initial rating of more than 10 percent for degenerative 
disc disease and associated arthritis of the cervical spine 
is denied for the period from January 25, 2005, to the 
present.  


REMAND

Review of the claims folder demonstrates that service medical 
records of the veteran pertaining to his initial period of 
active duty from October 1985 to October 1989 are absent.  
Further efforts are needed to attempt to obtain such records, 
thus requiring remand.  

Accordingly, the issues of the veteran's entitlement to 
service connection for right and left knee and hip disorders 
are REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claims for 
service connection for right and left hip 
and knee disorders, as well as notice of 
the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), as applicable to 
these matters.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  The entirety of the veteran's service 
medical records for his periods of 
service, including a period of active 
duty from October 3, 1985, to October 2, 
1989, must be obtained and made a part of 
his claims folder.  

Efforts to obtain these and any other 
Federal records must continue until the 
RO or AMC determines that the records 
sought do not exist or that further 
efforts to obtain same would be futile, 
and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(e) must be provided to the 
veteran and he must then be afforded an 
opportunity to respond.  

3.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed knee and 
hip disorders must be obtained for 
inclusion in his claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA medical examination by an 
orthopedist for the purpose of evaluating 
the nature and etiology of his claimed 
bilateral hip and knee disorders.  An 
exact duplicate of the notice provided to 
the veteran of the scheduled date, time, 
and location of such examination must be 
obtained and made a part of the claims 
folder.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing.  All pertinent 
diagnoses must be set forth.  

The orthopedist is asked to address the 
following, providing a professional 
opinion and supporting rationale where 
appropriate: 

(a)  Is it at least as likely 
as not that any currently 
diagnosed disorder of either 
hip or knee had its onset 
during the veteran's periods of 
active duty from October 1985 
to October 1989 and from April 
1991 to April 2001, or is 
otherwise related thereto? 

(b)  Is it at least as likely 
as not that any arthritic 
process of either hip or knee 
of the veteran was present 
during the one-year period 
subsequent to either of his 
discharges from service in 
October 1989 and in April 2001?  
If so, how and to what degree 
is any such arthritic process 
manifested during the period(s) 
in question?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

5.  Lastly, the veteran's claims of 
entitlement to service connection for 
right and left knee and hip disorders 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


